Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 1 of 13 PageID #: 140




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

DAVID A. YOUNGBLOOD,                                )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )      No. 1:19-CV-28 RLW
                                                    )
CORIZON, et al.,                                    )
                                                    )
              Defendants.                           )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Defendants Brianna Roberts, LPN, Jason Clements, RN,

Jacquelyn Merideth, LPN, and Linda Ahlfield, RN's ("Defendants") Motion for Summary

Judgment. 1 (ECF No. 21). Also before the Court is Plaintiffs third Motion for Appointment of

Counsel and second motion for Extension of Time to Complete Discovery. For the following

reasons the Court will grant Defendants' Motion for Summary Judgment and deny Plaintiffs

Motion for the Appointment of Counsel and Motion for Extension of Time to Complete Discovery.

       I.     PROCEDURAL BACKGROUND

       Plaintiff, who is proceeding pro se, is a state prisoner at Southeast Correctional Center

("SECC") in Charleston, Missouri. Plaintiff filed his Complaint under the Civil Rights Act of 42

U.S.C. § 1983 on February 7, 2019, against the following defendants: Corizon; J. Cofield (Medical

Director); Southeast Correctional Center; Molly Unknown (Director ofNursing); Briana Unknown

(Nurse); Jason Unknown (Nurse); Jackie Unknown (Nurse); Linda Unknown (Nurse); Dr.

Unknown Tipton; Roxanne Unknown (Director of Nursing); T. Bredeman (Director of Medical



1
 These are the only remaining defendants in the case. All other defendants were dismissed on
the Court's initial review, pursuant to 28 U.S.C. § 1915(e). See Memorandum and Order dated
September 8, 2019. (ECF No. 8)
    Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 2 of 13 PageID #: 141




Care), alleging claims against the named defendants in their individual and official capacities.

Following a review pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court dismissed all defendants

except Brianna Unknown, Jason Unknown, Jackie Unknown, and Linda Unknown, in their

individual capacities. 2

         On the day he filed his Complaint, Plaintiff also filed a Motion for Appointment of

Counsel, which was denied on September 4, 2019. The Court found while Plaintiff had presented

non-frivolous allegations in his Complaint, he had demonstrated that he could adequately present

his claim, and neither the factual nor legal issues in this case were complex. (ECF No. 9).

         Plaintiff filed a second Motion for Appointment of Counsel on December 19, 2019. The

motion was filed on the Court's form motion, and Plaintiff did not articulate any additional reasons

why he required counsel other than to state, "I got in touch with 2 Law Firms and had my Daughter

get in touch with some Law Firms." (ECF No. 20)

         On January 21, 2020, prior to the Court's ruling on Plaintiffs Second Motion for

Appointment of Counsel, Defendants filed a Motion for Summary Judgment. (ECF No. 21 ).

Defendants' Motion for Summary Judgment is short and straightforward. Defendants argue they

are entitled to summary judgment because Plaintiff failed to exhaust his administrative remedies

in that he did not file a grievance regarding the alleged conduct in his Complaint. This motion is

presently before the Court.

         On April 15, 2020, the Court took up Plaintiffs Second Motion for Appointment of

Counsel. Again, the Court found the appointment was counsel was not warranted. The Court

wrote: "Plaintiff has thus far clearly articulated and presented his legal claims to the Court, and he




2Defendants have filed an Answer indicating their identities: Brianna Roberts, LPN; Jason
Clements, RN; Jacquelyn Merideth, LPN; and Linda Ahlfield, RN. (ECF No. 17)
                                                  2
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 3 of 13 PageID #: 142




is able to investigate the facts of his case. Because the facts and the legal issues of this case are

not complex, the Court finds Plaintiffs motion should be denied at this time." (ECF No. 25 at 4).

The Court also reminded Plaintiff that Defendants had filed a Motion for Summary Judgment, to

which he had not responded. The Court wrote:

       As this Court has denied Plaintiffs request for appointed counsel, Plaintiff is
       responsible as a pro se litigant for following all rules and orders. See Escobar v.
       Cross, No. 4:12CV00023-JJV, 2013 WL 709113, at *1 (E.D. Ark. Feb. 27, 2013)
       ("Pro se litigants are required to follow the same rules of procedure, including the
       local court rules, that govern other litigants."). The Case Management Order
       ("CMO") entered November 7, 2019 provides, [a]ny motion for summary judgment
       must be filed no later than May 18, 2020. Opposition briefs must be filed no later
       than May 28, 2020, and any reply brief may be filed no later than June 8, 2020."
       (ECF No. 18). Thus, the Plaintiff has until May 28, 2020 to file a response in
       opposition to Defendants' Motion for Summary Judgment.

Id.

       On April 16, 2020, Plaintiff filed a motion for extension to time to respond to Defendants'

Motion for Summary Judgment, and for additional time to conduct discovery. (ECF No. 26).

Plaintiff requested 180 days "to file his response to summary judgment and to file an extension to

discovery." Id. at 1. Plaintiff cited the COVID-19 pandemic and the lack of assistance of counsel

as the bases for his request. Id.

       On June 16, 2020, the Court granted, in part, Plaintiffs motion for extension of time to file

a response to Defendants' Motion for Summary Judgment. Plaintiff was granted until July 17,

2020, to file a response memorandum. In all other respects, the Motion was denied. (ECF No.

27). The Court advised that it "will not grant any further extensions of time for briefing dispositive

motions under any circumstances. To the extent Plaintiff seeks a future extension of discovery

deadlines, the Court notes discovery is now closed, and any request to reopen discovery will be

denied." Id. at 2. The Court also reiterated that "prose litigants are not excused from compliance

with court rules and directives." Id. (citations omitted).

                                                  3
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 4 of 13 PageID #: 143




        The deadline to respond to the Defendants' Motion for Summary Judgment passed without

a response from Plaintiff. On August 3, 2020, Plaintiff filed a Motion for Extension of Time to

Complete Discovery and a Third Motion for Appointment of Counsel, which are the Motions

presently before the Court. (ECF No. 28 and 29).

        II.    PLAINTIFF'S MOTIONS FOR APPOINTMENT OF COUNSEL AND
               EXTENSION OF THE DISCOVERY DEADLINE

        As the Court has set forth in its prior orders, "A pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case." Stevens v. Redwing, 146 F.3d 538,

546 (8th Cir. 1998). On a motion for appointment of counsel, a Court may consider several

relevant factors, such as the complexity of the case, the ability of the pro se litigant to investigate

the facts, the existence of conflicting testimony, and the ability of the prose litigant to present his

or her claim. Id.

       In his present motion, Plaintiff states he requires the assistance of counsel because he

suffered a stroke during the last week of May 2020, and that he was in the "M.U. Treatment

Center" for about a week, and then he was transferred to the I.C.U. "at the Institution." (ECF No.

29 at 1). He states he requires an attorney because he does not know how to get discovery or an

attorney. Id. He also claims that his vision is still blurry - he can only see about four feet in front

of him - and he now walks with the assistance of a walker.

       On August 27, 2020, Plaintiff filed a 5-page, handwritten Supplement to his Motion for

Appointment of Counsel. In his supplement, Plaintiff detailed the care he received following his

stroke, and how he has been transferred to different units at Southeast Correctional Center,

including administrative segregation. Among other things, Plaintiff contends he was not moved

to the proper unit because he is being retaliated against for filing the present lawsuit. "I feel this

is Retaliation for the lawsuit I have on Linda Ahlfield (Linda Unknown) Corizon employed, Jason


                                                  4
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 5 of 13 PageID #: 144




Clements (Jason Unknown), Jackie Unknown, and Briana Unknown." (ECF No. 30 at 3). Plaintiff

also makes allegations that he has not received the proper medical treatment. Plaintiff claims that

he is being punished "for no reason," and he requests the Court appoint him an attorney "or tell

me how to get one." (Id. at 5).

       The Court is sympathetic to Plaintiffs' condition, but it will not appoint Plaintiff counsel

in this case. As discussed below, Defendants' motion for summary judgment is simple and

straightforward - Defendants are moving for summary judgment on the ground that Plaintiff did

not file a prison grievance regarding the conduct he alleges in his Complaint. In other words, the

issues on the summary judgment motion are: (1) did Plaintiff file a grievance regarding the conduct

alleged in his Complaint; and (2) if not, why not? Addressing these two questions does not require

the assistance of counsel. Plaintiff would have personal knowledge regarding these facts, and the

legal issues are not complex. However, instead of responding to Defendants' Motion for Summary

Judgment, Plaintiff chose to describe his current medical condition, treatment, and to make new

allegations of retaliation against the Defendants. It is apparent from the record in this case,

including Plaintiffs' most recent filings, that Plaintiff is capable of advocating for himself and

rather than filing his most recent motions and supplement, Plaintiff should have filed a response

to Defendants' Motion for Summary Judgment.

       The Court denies Plaintiffs Third Motion for Appointment of Counsel and Motion for

Extension of Time to Complete Discovery. The Court will address Defendants' Motion for

Summary Judgment without a response from Plaintiff.




                                                5
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 6 of 13 PageID #: 145




       IIL     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT FOR FAILURE
               TO EXHAUST ADMINISTRATIVE REMEDIES.

    A. Summary Judgment Standard

       The standards applicable to summary judgment motions are well settled. Pursuant to

Federal Rule of Civil Procedure 56(a), a court may grant a motion for summary judgment if all of

the information before the court shows "there is no genuine dispute as to any material fact and the

moving party is entitled to judgment as a matter of law." See Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

       The initial burden is placed on the moving party. City of Mt. Pleasant, Ia. v. Associated

Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988) (the moving party has the burden of clearly

establishing the non-existence of any genuine issue of fact that is material to a judgment in its

favor). Once this burden is discharged, if the record shows that no genuine dispute exists, the

burden then shifts to the non-moving party who must set forth affirmative evidence and specific

facts showing there is a genuine dispute on a material factual issue. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986).

       Once the burden shifts, the non-moving party may not rest on the allegations in his

pleadings, but by affidavit and other evidence must set forth specific facts showing that a genuine

issue of material fact exists. Fed. R. Civ. P. 56(c); Herring v. Canada Life Assur. Co., 207 F.3d

1026, 1029 (8th Cir. 2000); Allen v. Entergy Corp., 181 F.3d 902, 904 (8th Cir. 1999). The

non-moving party "must do more than simply show that there is some metaphysical doubt as to

the material facts." Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). A dispute about a material fact is "genuine" only "if the evidence is such that a reasonable

jury could return a verdict forthe nonmoving party." Herring, 207 F.3d at 1029 (quoting Anderson,

477 U.S. at 248). A party resisting summary judgment has the burden to designate the specific


                                                 6
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 7 of 13 PageID #: 146




facts that create a triable question of fact, see Crossley v. Georgia-Pacific Corp., 355 F.3d 1112,

1114 (8th Cir. 2004), and "must substantiate allegations with sufficient probative evidence that

would permit a finding in the plaintiffs favor." Davidson & Assocs. v. Jung, 422 F.3d 630, 638

(8th Cir. 2005).

      B. Facts

          In support of their motion for summary judgment, Defendants submitted a statement of

uncontroverted material facts.         Plaintiff did not respond to Defendants' statement of

uncontroverted facts or provide the Court with a statement of material facts as to which he contends

a genuine dispute exists. Accordingly, Plaintiff has not met the requirements of Local Rule

4.01 (E), and he is deemed to have admitted the facts in Defendants' statement of uncontroverted

facts. 3 Deichmann v. Boeing Co., 36 F. Supp.2d 1166, 1168 (E.D. Mo. 1999), affd, 232 F.3d 907

(8th Cir. 2000). Cf. Northwest Bank & Trust Co. v. First Ill. Nat'l Bank, 354 F.3d 721, 725 (8th

Cir. 2003) (holding that the district court did not abuse its discretion by applying local rules that

excluded some of the material facts offered in opposition to a motion for summary judgment).



3
    Local Rule 4.0l(E) provides, with respect to summary judgment motions:

          A memorandum in support of a motion for summary judgment shall have attached
          a statement of uncontroverted material facts, set forth in a separately numbered
          paragraph for each fact, indicating whether each fact is established by the record,
          and, if so, the appropriate citations. Every memorandum in opposition shall include
          a statement of material facts as to which the party contends a genuine dispute exists.
          Those matters in dispute shall be set forth with specific references to portions of
          the record, where available, upon which the opposing party relies. The opposing
          party also shall note for all disputed facts the paragraph number from movant' s
          listing of facts. All matters set forth in the statement of the movant shall be deemed
          admitted for purposes of summary judgment unless specifically controverted by the
          opposing party.

E.D. Mo. L.R. 4.0l(E).



                                                    7
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 8 of 13 PageID #: 147




        After reviewing the record, and with the summary judgment standard in mind, the Court

accepts the following facts as true for purposes of resolving Defendants' motion for summary

judgment:

        Plaintiff is an inmate incarcerated by the Missouri Department of Corrections ("MDOC")

at SECC. In his Complaint Plaintiff alleges Defendants failed to promptly and appropriately assess

Plaintiffs symptoms related to a kidney stone condition in April of 2018 resulting in a delay of

treatment and associated pain.

        The grievance procedure for the MDOC consists of three steps that are defined in policy

D5-3.2 "Offender Grievance" effective January 1, 2015. First, the inmate must file an Informal

Resolution Request ("IRR") within 15 calendar days from the alleged incident. If the complaint

is not resolved by discussion, the classification staff member or designee will investigate and

develop a proposed response for the approval of the functional unit manager or designee and the

deputy warden or designee. Informal resolution requests should be responded to as soon as

practical, but within 40 calendar days of receipt.

       Second, if the inmate's grievance is not resolved at the informal level, he or she may

proceed to the second step and file a formal grievance. The inmate must file a formal grievance

using an Offender Grievance form within seven calendar days of his receipt of a response on the

IRR form. Failure to do so will result in the complaint being abandoned. The CAO (Chief

Administrative Officer) or designee should respond to offender grievances within forty calendar

days of receipt.

       Third, if the grievance is not resolved at the formal level, the inmate must file an appeal

within seven calendar days. An appeal response should be provided as soon as practical, but within

100 calendar days of receipt. Expiration of the response time limit at any stage of the process



                                                     8
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 9 of 13 PageID #: 148




allows the grievant to move to the next stage of the process by notifying the grievance officer or

designee. A grievance is not considered exhausted unless and until the inmate completes the formal

grievance procedure at the appeal level.

          All offenders are provided access to the grievance procedure unless special limitations have

been placed as a result of offender misuse of the grievance procedure. The grievance process is

available to an offender who has been placed in segregation status at SECC. Any offender who

wishes to initiate the grievance process by filing an IRR may submit a request for grievance forms

in writing to classification staff. Staff will provide one form for each complaint. In the event an

inmate asserts that he is unable to participate in the grievance process due to a disability, the

grievance officer or designee shall assist or arrange assistance for those offenders who cannot

complete the grievance forms themselves.

          Plaintiff has filed no grievances related to his claim that he was denied timely and

appropriate medical treatment for kidney stones in April 2018. Plaintiff filed two IRRs related to

medical care in 2019, after the claims in the present lawsuit arose, and that involved issues

unrelated to his April 2018 claims. Other than the two IRRs described below, Plaintiff filed no

other medical grievances from January 1, 2018 through November 2019.

          Plaintiff submitted IRR SECC-19-76 on January 24, 2019, complaining of difficulty

urinating and requesting analysis of a urine sample. His IRR was resolved by discussion with

medical staff and he did not pursue a formal grievance. This IRR is unrelated to his complaints in

April 2018 of medical staffs failure to promptly assess and treat symptoms related to kidney

stones.

          Plaintiff submitted IRR SECC-19-315 on April 4, 2019 and complained of not receiving

medication for a heart condition. His IRR was resolved by discussion with medical staff and he



                                                   9
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 10 of 13 PageID #: 149




did not pursue this grievance. This IRR is unrelated to his complaints in April 2018 of medical

staffs failure to promptly assess and treat symptoms related to kidney stones.

    C. Legal Discussion

       In their Motion for Summary Judgment, Defendants argue Plaintiff did not administratively

exhaust his claims against them as to the care they provided Plaintiff in April 2018.

       The Prison Litigation Reform Act ("PLRA") imposes an exhaustion requirement on state

prisoners who wish to pursue a claim under § 1983. The PLRA provides: "No action shall be

brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by

a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted." 42 U.S.C. § 1997e(a). The exhaustion requirement

"allows prison officials an opportunity to resolve disputes concerning the exercise of their

responsibilities before being haled into court." Jones v. Bock, 549 U.S 199, 204 (2007). Proper

exhaustion demands completion of the prison's administrative review process, including all levels

thereof, in accordance with the deadlines and other critical procedural rules. Id. at 218; Woodford

v. Ngo, 548 U.S. 81, 90-91 (2006). Exhaustion is "mandatory" and unexhausted claims must be

dismissed. Jones, 549 U.S. at 211.

       The Supreme Court has explained that to properly exhaust administrative remedies, a

prisoner must complete the administrative review process in accordance with the procedural rules

as defined by the applicable prison grievance process itself.        Jones, 549 U.S. at 218-19.

Compliance with prison grievance procedures is all that is required by the PLRA to properly

exhaust. Id. The Supreme Court noted that the level of detail necessary to comply with grievance

procedures "will vary from system to system and claim to claim[.]" Id. at 218. See also Frazier




                                                10
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 11 of 13 PageID #: 150




v. Winfield, 252 F. App'x 117, 118 (8th Cir. 2007) (per curiam) ("The prison's requirements, not

the PLRA, define the boundaries of proper exhaustion.")

       Failure to exhaust "is an affirmative defense under the PLRA" and "inmates are not

required to specifically plead or demonstrate exhaustion in their complaints" Jones, 549 U.S. at

216. "Defendants have the burden of raising and proving the absence of exhaustion." Porter v.

Strum, 781 F.3d 448, 452 (8th Cir. 2015). Furthermore, while no unexhausted claim may be

considered under the PLRA, a case should not be dismissed in its entirety because it contains

unexhausted claims. Jones, 549 U.S. at 219. The unexhausted claims should be dismissed, without

prejudice, and the rest of the case proceed. Id.

       It is undisputed that Plaintiff failed to file a grievance regarding the medical treatment he

received in April 2018. Plaintiff, however, states in his Complaint, which is signed and verified,

that he did not file a grievance because "Prison classification employees prevent us inmates from

process and procedure when correctional case managers refuse to follow and comply with policy

05-3-2 - supply 'segregated prisons' proper forms." (ECF No. 1 at 3).

       Inmates are excused from exhausting remedies "when officials have prevented prisoners

from utilizing the procedures, or when officials themselves have failed to comply with the

grievance procedures." Gibson v. Weber, 431 F.3d 339, 341 (8th Cir. 2005). "[A] remedy that

prison officials prevent a prisoner from 'utiliz[ing]' is not an 'available' remedy under§ 1997e(a)

.... " Miller, 247 F.3d at 740 (second alteration in original) (finding remedies not "available"

where prison officials failed to respond to inmate's requests for grievance forms). See also Sergent

v. Norris, 330 F.3d 1084, 1085-86 (8th Cir. 2003) (per curiam) (finding prison official's failure to

timely respond to grievance could show inmate had exhausted "available" remedies); Foulk v.




                                                   11
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 12 of 13 PageID #: 151




Charrier, 262 F.3d 687, 697-98 (8th Cir. 2001) (finding inmate may have exhausted remedies when

MDOC prison officials refused to respond to IRR).

       Plaintiffs verified statement is not enough to preclude summary judgment. Plaintiff makes

the general assertion that segregated inmates are prevented from filing grievances, but Plaintiff has

not made a showing that he was prevented from pursuing the grievance process with regard to the

medical treatment he received in April 2018. Plaintiff has not provided the Court with any

specifics as to how he was thwarted from filing a grievance. For example, Plaintiff does not claim

that he attempted to contact a prison official about his desire to pursue a grievance related to the

claims in this suit, or that he was denied access to a grievance form. Moreover, Plaintiffs own

grievance history contradicts his general assertion. Plaintiff was aware of and able to access the

grievance process to address his health care complaints in 2019. As Plaintiff has not adequately

explained why he was unable to access the grievance procedures, the Court finds Plaintiff has not

established that prison officials prevented him from utilizing the grievance procedures with respect

to his medical treatment in April 2018. See Gibson, 431 F.3d at 341.

                                          IV.     CONCLUSION

       In sum, the Court declines to appoint Plaintiff counsel or extend the discovery deadline in

this case. The Court further finds Plaintiff failed to exhaust his administrative remedies with regard

to the claims alleged against Defendants in this suit. The Court grants Defendants' Motion for

Summary Judgment and will dismiss Plaintiffs claims, without prejudice, for failure to exhaust

administrative remedies.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants' Motion for Summary Judgment Due to

Plaintiffs Failure to Exhaust Administrative Remedies is GRANTED. (ECF No. 21)



                                                 12
Case: 1:19-cv-00028-RLW Doc. #: 31 Filed: 11/02/20 Page: 13 of 13 PageID #: 152




        IT IS FURTHER ORDERED that Plaintiffs Motion for Extension of Time to Complete

Discovery and Motion for Appointment of Counsel are DENIED. (ECF. Nos. 28 and 29)

        An appropriate Order of Dismissal will accompany this Memorandum and Order.




                                             UNITED STATES DISTRICT JUDGE



Dated   this~ay of November, 2020.




                                             13
